Citation Nr: 1804641	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  14-03 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, to include recurrent diverticulosis and hiatal hernia. 

2.  Entitlement to service connection for a colon resection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to September 1957 and from November 1957 to October 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

In July 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the record.  

In October 2015, May 2016, and March 2017, this appeal was remanded for further development.  The Board finds there has been substantial compliance with previous remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand).

The Board notes that because the Veteran has different diagnoses for his gastrointestinal symptoms, the Board has re-characterized the Veteran's claim of entitlement to service connection for recurrent diverticulosis, more broadly as a claim of entitlement to service connection for a gastrointestinal disability, to include recurrent diverticulosis and hiatal hernia, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

In an August 2017 rating decision, the RO granted service connection for gastroesophageal reflux disease (GERD), which will be discussed in more detail below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.


REMAND

After reviewing the record, the Board finds that additional evidentiary development is necessary prior to final adjudication of the remaining claims on appeal.  See 38 C.F.R. § 19.9.

Gastrointestinal Disability

In regards to the Veteran's claim for entitlement to service connection for a gastrointestinal disability, to include recurrent diverticulosis and hiatal hernia, the Board finds that a remand for an addendum opinion is warranted for the reasons discussed below.

Here, the Veteran contends that his stomach pain and other related stomach problems that began during his service have caused his current gastrointestinal conditions. 

Based on the medical records, particularly the Veteran's VA examination reports, during the pendency of this appeal, the Veteran has been diagnosed with GERD, acid reflux, diverticulosis, hiatal hernia, and a colon resection.

Notably, in a March 2017 VA medical addendum, the VA examiner opined that the Veteran's GERD with acid reflux was at least as likely as not related to the Veteran's service.  Thus, in August 2017, the RO granted service connection for GERD with acid reflux. 

Although prior to the March 2017 VA medical addendum, the previous VA examiners have opined that the Veteran's gastrointestinal conditions, to include hiatal hernia and diverticulosis were less likely than not related to the Veteran's service, the medical evidence of records reveals that there may be a relationship between the Veteran's hiatal hernia and his GERD with acid reflux.  Specifically, in the June 2011 VA Esophagus and Hiatal Hernia examination report, the VA examiner opined that the Veteran's sliding hiatal hernia causes his acid reflex symptoms.  Similarly, in the Veteran's June 2016 VA Intestinal Conditions DBQ, the VA examiner noted that the Veteran's diagnoses of acid reflux and hiatal hernia are contributing factors for his diagnosis of GERD.

Thus, in light of the Veteran's service connection for GERD with acid reflux, in conjunction with the medical evidence that reflects a possible relationship between the Veteran's service-connected GERD with acid reflux and his hiatal hernia, the Veteran may be entitled to service connection under a theory of secondary service connection.  The Board further notes that although the Veteran's GERD with acid reflux was service-connected and possibly diagnosed after his other gastrointestinal diagnoses, the United States Court of Appeals for Veterans Claims has recently held that for a veteran to receive secondary service connection on a causation basis under 38 C.F.R. § 3.310(a), a primary disability need not be service-connected, or even diagnosed, at the time the secondary condition is incurred.  See Frost v. Shulkin, No. 15-3102, 2017 U.S. App. Vet. Claims LEXIS 1747 (Nov. 30, 2017).  Consequently, VA is obligated to develop and consider all theories of entitlement that are raised by the record or by the claimant.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Therefore, the Veteran is now entitled to a medical opinion addressing whether the Veteran's GERD with acid reflux has proximately caused or proximately aggravated his other gastrointestinal diagnoses, particularly his hiatal hernia.   



Colon Resection

In regards to the Veteran's claim for entitlement to service connection a colon resection, the Board find that a remand is warranted as this issue is inextricably intertwined with the Veteran's gastrointestinal disability claim for the reasons discussed below.

Here, the Veteran's medical records note that the Veteran's October 2001 colon resection was due to his diagnosis of diverticulosis.  Given that the Veteran's colon resection was primarily due to the Veteran's diverticulosis, to decide the Veteran's claim of entitlement to service connection for colon resection, prior to the development of the Veteran's claim for a gastrointestinal disability, to include hiatal hernia and diverticulosis, would be premature at this juncture.  In other words, since the Veteran's colon resection was based on one of his gastrointestinal diagnoses, the disposition of this claim is inextricably intertwined with the outcome of the pending development of his gastrointestinal disability claim.

Given such, as to the claim for service connection for a colon resection, the Board will defer adjudication of the claim for service connection for a colon resection until the development directed on the other claim has been completed.  
	
The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009) (if a matter on appeal is inextricably intertwined with an issue or claim still pending before VA, for reasons of judicial economy or on prudential grounds, review of merits of the claim or adjudication will generally be deferred for further adjudication, as appropriate).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the Veteran's claims file to the March 2017 VA examiner, or an appropriate substitute if unavailable, for an addendum opinion.  After a review of the evidence, the examiner should address the following:

a.  Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hiatal hernia is (a) proximately caused by or (b) proximately aggravated by the Veteran's service-connected GERD with acid reflux.

b.  Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diverticulosis is (a) proximately caused by or (b) proximately aggravated by the Veteran's service-connected GERD with acid reflux. 
	
Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinions, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete and fully explanatory rationale must be provided for any and all opinions expressed. If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

3.  After all development has been completed, re-adjudicate the claims.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




